Citation Nr: 1236298	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-34 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of bilateral eye trauma.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran had a hearing before the RO in April 2009 and a hearing before the Board in August 2012.  Transcripts from both hearings are of record.


FINDINGS OF FACT

None of the Veteran's bilateral eye diagnoses have been competently and persuasively attributed to in-service eye trauma or any other incident of his military service; there are no residuals of any in-service eye injuries.


CONCLUSION OF LAW

The criteria for entitlement to service connection for residuals of bilateral eye trauma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice requirements were met in this case by a pre-adjudication letter sent to the Veteran in December 2007.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  To that end, the Board notes some private providers responded indicating old records had been destroyed.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO provided the Veteran an appropriate VA examination in August 2009.  The examination is adequate because it is based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and may proceed to consider the merits of the claim.  

Service Connection

The Veteran contends during service he tripped over a "booby trap," which caused an explosion and "temporary blindness."  He was immediately treated for his right leg and ankle injuries, but claims he did not receive specific treatment for his eyes at that time.  He contends his eyesight returned, but steadily declined after service.  Family and friends, to include his wife, have also submitted statements indicating his worsening eyesight since service.

In order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Congenital or developmental conditions, such as refractive errors, are not injuries or diseases and, therefore, generally may not be service connected as a matter of law.  38 C.F.R. §§ 3.303(c), 4.9.  There are, however, certain limited exceptions to the rule.  Service connection may be granted for hereditary diseases that either first manifested themselves during service or which preexisted service and progressed at an abnormally high rate during service.  VAOPGCPREC 67-90 (July 18, 1990).  Further, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran's service treatment records confirm a March 1969 shrapnel fragment wound (SFW) and subsequent treatment to his right leg and right ankle.  The service treatment records are silent, however, as to any complaints, treatment or diagnoses specifically related to his eyes.  His May 1968 entrance examination shows the Veteran entered service wearing glasses with uncorrected vision of 20/200 bilaterally.  Similarly, on his May 1970 separation examination, the Veteran's uncorrected vision was measured at 20/200+ bilaterally.  Aside from refractive error, no specific eye-related abnormality was diagnosed or noted.  The records are entirely silent as to any "temporary blindness" or eye-related complaints during his military service.

The Veteran is in receipt of a Combat Infantry Badge (CIB) and a Purple Heart, among other things, for his combat service in Vietnam.  Under 38 U.S.C.A. § 1154(b), a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

In light of the circumstances of the Veteran's service, the Board concedes his description of in-service events surrounding the SFW, to include his description of in-service temporary blindness after stepping on a "booby trap."

38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service. 

As such, although the Board accepts the Veteran's description of in-service eye trauma, the evidence must still establish by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999). 

In that regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Visser v. Packer Engineering Assoc., Inc., 924 F.2d 655, 659-60 (7th Cir.1991) (lay assertion cannot be "flights of fancy, speculations, hunches, intuitions, or rumors about matters remote from [the witness's] experience;" witness not competent to describe motive because testimony too much like psychoanalysis, for which witness not qualified).

Service treatment records show the Veteran entered and exited service wearing glasses with uncorrected vision measured 20/200 bilaterally.  Despite the Veteran's and other family members' statements that his vision decreased during service, the service treatment records do not support an in-service decline in vision "at an abnormally high rate."  See VAOPGCPREC 67-90 (July 18, 1990).  As explained above, however, the Board concedes the Veteran's description of in-service eye trauma as consistent with the time, place and circumstances of his service.  

The pertinent inquiry, then, is whether any of the Veteran's currently diagnosed eye disabilities are attributable to the in-service eye trauma.  See VAOPGCPREC 82-90 (July 18, 1990) (noting service connection may be warranted where a congenital or developmental defect is subject to a superimposed injury or disease).  The Board concludes they are not.

After service, the Veteran testified he saw private providers for his vision problems on a regular basis from 1970 to 1989.  None of these records could be obtained.  In 1989, nearly two decades after service, the Veteran underwent radial keratotomy surgery of his right eye.  Medical records confirm a decline in vision of his right eye since that surgery.  The Veteran underwent other surgeries, to included cataract surgery (both eyes), intraocular lens stabilization with sutures (right eye), piggy back intraocular lenses (right eye), and, most recently, a corneal transplant of the right eye.  VA outpatient treatment records from 2005 to 2012 reveal diagnoses including status post corneal transplant of the right eye, primary open angle glaucoma bilaterally, pseudophakia, right scarring of the left eye, early age maular degeneration of the right eye, and bilateral refractive error.

The Veteran submitted a statement from a private physician, Dr. Stone, dated June 2009, which states, "[the Veteran] has decreased vision in the right eye, 20/1200.  This is possibly related to his service in the military (history of trauma)."  The left eye is not mentioned in the opinion.  

The Board does not find this opinion persuasive.  Although positive at first glance, Dr. Stone merely indicates the possibility of a relationship between the Veteran's current defective vision of the right eye and his history of in-service trauma.  Dr. Stone does not provide any clinical data or rationale to support the opinion, nor is it clear that the opinion is more than a mere speculative "possibil[ity]."  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.   Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  For these reasons, the Board does not find Dr. Stone's June 2009 statement probative medical evidence.

In contrast, the Veteran was afforded a VA examination in August 2009 where the examiner thoroughly reviewed the claims folder, considered the Veteran's description of in-service trauma, and physically examined him.  The examiner specifically described the March 1969 booby trap incident, to include the Veteran's report of in-service "temporary blindness," and the Veteran's claimed decline of vision, especially in his right eye, since that time.  The examiner noted the Veteran's multiple eye surgeries and diagnosed the Veteran with glaucoma (right eye), radial keratotomy scarring (right and left), corneal transplant (right eye), macular pigment changes (right), and pseudophakia (both eyes).

With regard to etiology, the examiner opined that the Veteran's diagnosed eye disabilities are "less likely as not" caused by or the result of a blast injury sustained in March 1969.  With regard to radial keratotomy, the examiner explained the surgical procedure (which is no longer used today), allows for a person who is nearsighted to become less nearsighted.  It is not at all related to trauma.  The examiner opined that the surgery caused complications, to include scarring, and "based on the review of the records it is likely that the radial keratotomy in the right eye continued to progress, thus leaving the [V]eteran farsighted."  

The examiner noted the Veteran's cataract surgery, and subsequent surgeries due to complications, but found the Veteran's specific type of cataract not attributable to trauma, and therefore "is less as likely as not due to the trauma sustained during service." The Veteran's decreased vision was also found not related to in-service trauma, but rather "most likely due to the subsequent surgeries."  

Secondary glaucoma was also diagnosed, but the gonioscopy done showed no evidence of trauma to either eye, and therefore the examiner found it "less as likely as not" that the Veteran's glaucoma was related to in-service trauma.  In short, none of the diagnosed eye disabilities were found likely related to the Veteran's in-service trauma.

The Board finds the VA examiner's opinion persuasive.  Unlike Dr. Stone's June 2009 opinion, the August 2009 examiner provided a thorough rationale of all opinions expressed, addressed each and every one of the Veteran's diagnosed eye disabilities, thoroughly reviewed the claims folder, considered the Veteran's description of in-service eye trauma, and examined the Veteran.  

In short, the evidence of record shows the Veteran entered the military with refractive error of 20/200 and exited the military with refractive error of "20/200+."  Service treatment records do not support in-service incurrence of any eye disability or in-service decline in vision "at an abnormally high rate" during service.  The Veteran's described in-service eye trauma, however, is consistent with the circumstances of his service.  After service, the record shows a significant history of eye-related problems, to include multiple surgeries.  The most probative medical evidence, however, does not associate any of the Veteran's currently diagnosed eye disabilities or surgical residuals with the in-service trauma.  Indeed, the most probative medical evidence opines to the contrary.

The Board concludes service connection must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for residuals of bilateral eye trauma is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


